OPINION — AG — QUESTION: "SHOULD A HIGH SCHOOL BOY (JUVENILE) WHO RESIDES IN A RURAL SCHOOL DISTRICT AND IS TRANSFERRED TO A HIGH SCHOOL DISTRICT REQUIRE THE RURAL DISTRICT TO PAY TRANSPORTATION PER CAPITA COSTS OF A TRANSFER FEE TO THE HIGH SCHOOL DISTRICT WHEN SAID BOY IS PAID TO DRIVE THE BUS FROM THE DEPENDENT SCHOOL DISTRICT TO THE HIGH SCHOOL?" — AFFIRMATIVE (EDUCATION PER CAPITA COST IN COMPUTING THE AMOUNT TO BE APPROPRIATED FOR TRANSFER, EMPLOYED) CITE: 70 Ohio St. 8-8 [70-8-8] (J. H. JOHNSON)